105 Ga. App. 700 (1962)
125 S.E.2d 575
MANLEY
v.
THE STATE.
39425.
Court of Appeals of Georgia.
Decided April 3, 1962.
Charles L. Pickell, for plaintiff in error.
Earl B. Self, Solicitor-General, contra.
JORDAN, Judge.
Leon Manley under an indictment charging him with the offense of bastardy was tried and convicted in the City Court of Walker County. His amended motion for new trial was denied and he excepted to that judgment. Held:
1. Special grounds 4 and 10 of the amended motion assign error on the refusal of the court to give in charge to the jury in the exact language requested two timely written requests which appear to have been correct statements of the law and adjusted to the facts. While the court did, in the charge given, charge upon the principles involved in the requests, and in language that covered them in substantially the same manner, under the controlling decisions of the Supreme Court in Werk v. Big Bunker Hill Mining Corp., 193 Ga. 217 (17 SE2d 825); Summer v. Boyd, 208 Ga. 207 (66 SE2d 51); Randall v. State, 210 Ga. 435 (1) (80 SE2d 695); and Vaughan v. Vaughan, 212 Ga. 485 (93 SE2d 743), where a timely written request, correct, pertinent and adjusted to the facts, is made, the court must give it in charge, without change or variation, and failure to do so requires the grant of a new trial. Code Ann. § 70-207; Durand v. Reeves, 217 Ga. 492, 494 (123 SE2d 552); Leggett v. Brewton, 104 Ga. App. 580, 584 (122 SE2d 469).
2. The remaining special grounds, all of which assign error on various excerpts from the charge of the court, are without merit. The general grounds are not ruled upon since the case is to be retried.
Judgment reversed. Nichols, P.J., and Frankum, J., concur.